Citation Nr: 1329322	
Decision Date: 09/12/13    Archive Date: 09/20/13

DOCKET NO.  05-41 118	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to an initial rating higher than 30 percent for 
migraine headaches with dizziness.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Jason A. Lyons, Counsel

INTRODUCTION

The Veteran served on active duty from August 1978 to August 
2002.

She appealed to the Board of Veterans' Appeals (Board/BVA) 
from a November 2005 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) that, in 
pertinent part, granted her claim of entitlement to service 
connection for migraine headaches with dizziness and 
assigned an initial 30 percent rating for this disability 
retroactively effective from October 28, 2003.  [The 
effective date since has been changed to October 6, 2003, so 
slightly earlier.]  She wants a higher initial rating.  See 
Fenderson v. West, 12 Vet. App. 119, 125-26 (1999) (When a 
Veteran appeals the initial rating for a disability, VA must 
consider whether to "stage" the rating - meaning assign 
different ratings at different times since the effective 
date of the award if there have been occasions when the 
disability has been more severe than at others.).

In June 2009, the Veteran testified at a hearing at the 
Board's offices in Washington, DC, before a Veterans Law 
Judge (VLJ) - which is often and more commonly referred to 
as a Central Office (CO) hearing.

The Board subsequently in August 2009 remanded this and 
other claims that, at the time, also were on appeal, for 
further development.

In November 2010 and March 2012, the Board again remanded 
this and the other claims for still further development.

In a February 2013 letter, the Board notified the Veteran 
that the VLJ who had presided over her June 2009 CO hearing 
was no longer employed by the Board, since having retired.  
The Board indicated that, by law, the Veteran must be given 
the opportunity for another hearing before a different VLJ 
that would ultimately decide this appeal.  In her response 
later in February 2013, she indicated that she did not want 
another hearing, preferring instead to have her appeal 
considered on the existing record.

The Board issued a decision in May 2013 denying the other 
claims that also were on appeal, for higher ratings for the 
cervical spondylosis.  But the Board, instead, again 
remanded this claim for a higher initial rating for the 
migraines with dizziness for still further development, 
including for another VA Compensation and Pension 
examination so the examiner could reassess the severity of 
this disability and address all components of it.


FINDINGS OF FACT

1.	Since October 6, 2003, the effective date of the grant 
of service connection for the Veteran's migraine headaches 
with dizziness, she has had the maximum schedular rating of 
30 percent under Diagnostic Code 6204 for a 
peripheral vestibular disorder.  Since then, while Meniere's 
disease has been confirmed, it is still best categorized as 
a peripheral vestibular disorder for rating purposes absent 
indication of hearing loss.

2.	Since June 14, 2013, the Veteran has experienced 
migraine headaches with characteristic prostrating attacks 
occurring on average once a month.


CONCLUSIONS OF LAW

1.	The criteria are not met for an initial rating higher 
than 30 percent for this disability at issue - including 
when considering it as vertigo associated with Meniere's 
disease.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) 
(West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 
3.321(b)(1), 4.1, 4.3, 4.7, 4.10; 4.87, Diagnostic Code 6204 
(2013).

2.	But resolving all reasonable doubt in the Veteran's 
favor, the criteria are met for a separate 30 percent rating 
for migraines effective June 14, 2013.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107(b) (West 2002 & Supp. 2013); 38 C.F.R. §§ 
3.102, 3.159, 3.321(b)(1), 4.1, 4.3, 4.7, 4.10, 4.14; 
4.124a, Diagnostic Code 8100 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist the Claimant

The Veterans Claims Assistance Act (VCAA), codified at 38 
U.S.C.A. §§ 5100, 5102, 5103A, 5107, 5126 (West 2002 & Supp. 
2013), prescribes several requirements as to VA's duties to 
notify and assist a claimant with the development of a claim 
for compensation or other benefits.  See 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326 (2013).

Upon receipt of a complete or substantially complete 
application, VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that the claimant is expected 
to provide; and (3) that VA will obtain on the claimant's 
behalf.  See also Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  A regulatory amendment effective for claims, as 
here, pending as of or filed after May 30, 2008, removed the 
so-called fourth (4) requirement that VA specifically 
request the claimant to provide any evidence in his or her 
possession pertaining to the claim.  38 CFR 3.159(b)(1) 
(2013).

Ideally, this notice should precede the initial adjudication 
of the claim.  See Pelegrini v. Principi, 18 Vet. App. 112, 
120-121 (2004) (Pelegrini II).  If, however, for whatever 
reason it did not, or the notice provided was inadequate or 
incomplete, this timing error can be effectively "cured" by 
providing any necessary VCAA notice and then readjudicating 
the claim - including in a statement of the case (SOC) or 
supplemental SOC (SSOC) - such that the intended purpose of 
the notice is not frustrated and the Veteran is given an 
opportunity to participate effectively in the adjudication 
of the claim.  See Mayfield v. Nicholson, 499 F.3d 1317, 
1323 (Fed. Cir. 2007); Prickett v. Nicholson, 20 Vet. App. 
370, 376 (2006).



VCAA notices errors, even when shown to have occurred, are 
not presumptively prejudicial, rather, must be judged on a 
case-by-case basis.  And as the pleading party attacking the 
agency's decision, the Veteran, not VA, has this burden of 
proof of not only establishing error, but, above and beyond 
that, showing how it is unduly prejudicial, meaning outcome 
determinative of the claim.  See Shinseki v. Sanders, 129 S. 
Ct. 1696 (2009).

Consider also that, in regards to this particular claim at 
issue for a higher initial rating for the disability that 
was determined to be service connected in the decision that 
was appealed, VA does not have to provide VCAA notice in 
this circumstance concerning the "downstream" disability 
rating and effective date elements of the claim.  This is 
because the initial intended purpose of the notice has been 
served inasmuch as the claim as it arose in its initial 
context has been granted, so substantiated.  See Goodwin v. 
Peake, 22 Vet. App. 128 (2008).  See also Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007) and VAOPGCPREC 8-2003, 
69 Fed. Reg. 25180 (May 5, 2004).  According to the holding 
in Goodwin and its progeny, instead of issuing an additional 
VCAA notice letter in this situation concerning the 
"downstream" disability rating and effective date elements 
of the claim, the provisions of 38 U.S.C.A. § 7105(d) 
require VA to issue an SOC if the disagreement is not 
resolved, and this occurred in this particular instance.  
The RO and Appeals Management Center (AMC) together have 
provided the Veteran the required SOC, also SSOCs, citing 
the applicable statutes and regulations governing the 
assignment of disability ratings - including initial ratings 
- and containing discussion of the reasons or bases for not 
assigning a higher initial rating.  So she has received all 
required notice concerning her initial-rating claim.

VA also has complied with the duty to assist the Veteran 
with her claim by obtaining her VA outpatient treatment 
records and records of post-service treatment from military 
medical facilities.  As well, she has undergone numerous 
VA Compensation and Pension examinations assessing and 
reassessing the severity of her disability.  See 38 C.F.R. 
§4.1 (for purpose of application of the rating schedule 
accurate and fully descriptive medical examinations are 
required with emphasis on the limitation of activity imposed 
by the disabling condition).  


Indeed, in furtherance of this claim, she also provided 
copies of private treatment records and personal statements.  
She additionally testified at a hearing before the Board 
and, as mentioned, declined to have an additional Board 
hearing.  There is no indication of any further available 
evidence or information that has not been obtained and that 
needs to be.

In sum, the record reflects that the facts pertinent to the 
claim being decided have been properly developed and that no 
further development is required to comply with the 
provisions of the VCAA or the implementing regulations.  The 
record has been fully developed," and it is difficult to 
discern what additional guidance VA could provide the 
appellant regarding what further evidence she should submit 
to substantiate her claim.  Conway v. Principi, 353 F. 3d. 
1369 (Fed. Cir. 2004). Accordingly, the Board is proceeding 
with its adjudication of her claim.

Background and Analysis

Disability evaluations are determined by the application of 
a schedule of ratings which is based, as far as can 
practically be determined, on the average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West 2002 & Supp. 
2013); 38 C.F.R. §\ 4.1 (2013).  Each service-connected 
disability is rated on the basis of specific criteria 
identified by Diagnostic Codes.  38 C.F.R. § 4.27.  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluations will be assigned if the 
disability more closely approximates the criteria required 
for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.  All reasonable doubt material 
to the determination is resolved in the Veteran's favor.  
38 C.F.R. § 4.3.

Generally, the degrees of disability specified in the rating 
schedule are considered adequate to compensate for a loss of 
working time proportionate to the severity of the 
disability.  38 C.F.R. § 4.1. 



Where, as here, the Veteran appeals the rating initially 
assigned for the disability, after having established her 
entitlement to service connection for it, VA must consider 
whether to "stage" the rating for the disability.  In 
Fenderson, the Court recognized a distinction between a 
Veteran's dissatisfaction with an initial rating assigned 
following a grant of service connection and a claim for an 
increased rating of a service-connected disability.  As 
here, in the case of the assignment of an initial rating for 
a disability following an initial award of service 
connection for that disability, separate ratings can be 
assigned for separate periods of time based on the facts 
found - a practice known as a "staged" rating.  See 
Fenderson, at 125-26.  This practice since has been extended 
even to cases that do not involve initial ratings, rather, 
also established ratings.  Hart v. Mansfield, 21 Vet. App. 
505 (2007).

Presently, the Veteran's service-connected condition of 
migraine headaches with dizziness is evaluated as 30-percent 
disabling under the provisions for peripheral vestibular 
disorders.  38 C.F.R. § 4.87, Diagnostic Code 6204.

Under 38 C.F.R. § 4.87, Diagnostic Code 6204, for rating 
peripheral vestibular disorders, a 10 percent rating is 
assignable for occasional dizziness.  A 30 percent rating is 
to be assigned when there is dizziness and occasional 
staggering.  A note in this code indicates that objective 
findings supporting the diagnosis of 
vestibular disequilibrium are required before a compensable 
evaluation can be assigned under this code.  Hearing 
impairment or suppuration shall be separately rated and 
combined.

Also, under Diagnostic Code 6205 that pertains to Meniere's 
syndrome, a 30 percent rating is warranted for hearing 
impairment with vertigo less than once a month, with or 
without tinnitus; a 60 percent rating is warranted for 
hearing impairment with attacks of vertigo and cerebellar 
gait occurring from one to four times a month, with or 
without tinnitus; and a 100 percent rating is warranted for 
hearing impairment with attacks of vertigo and cerebellar 
gait occurring more than once weekly, with or without 
tinnitus.  38 C.F.R. § 4.87, Diagnostic Code 6205.

A note in this code for Meniere's syndrome states that the 
disability is to be rated either under these criteria or by 
separately rating vertigo (as a peripheral vestibular 
disorder), hearing impairment, and tinnitus, whichever 
method results in a higher overall rating, with the 
provision that a rating for hearing impairment, tinnitus, or 
vertigo is not to be combined with a rating under Diagnostic 
Code 6205.

The Board has further considered the possibility of separate 
compensable disability ratings for the migraines and 
dizziness components of service-connected disability.  The 
Veteran's representative also has specifically requested 
consideration of this in his written arguments to the Board.

Under 38 C.F.R. § 4.124a, Diagnostic Code 8100, migraines 
with infrequent attacks warrant a 0 percent (i.e., 
noncompensable) rating.  Migraines with characteristic 
prostrating attacks averaging one in two months over the 
last several months warrant a 10 percent rating.  Migraines 
with characteristic prostrating attacks occurring on an 
average once a month over the last several months warrant a 
30 percent rating.  Migraines with very frequent completely 
prostrating and prolonged attacks productive of severe 
economic inadaptability warrant a 50 percent rating.

The record reflects that the Veteran underwent a VA general 
medical examination in April 2004, at which time she 
reported getting sharp, throbbing headaches associated with 
nausea.  There was no increased light or sound sensitivity.  
Flare-ups occurred once every two weeks and lasted 14 to 16 
hours.  She had taken Tylenol and Inderal.  She further 
reported having migraines and vertigo since 1982, sometimes 
with tunnel vision, with an attack occurring every two to 
three days and that could last for a number of hours.  A 
physical examination was performed.  The diagnostic summary 
included migraine headaches with subjective factors of pain 
and dizziness, and objective factors no findings.  As to the 
dizziness, the finding was that it was part and parcel of 
the migraine headaches.



During an August 2005 VA examination by an otolaryngologist 
(i.e., ear, nose & throat (ENT) specialist), the Veteran 
reported having dizzy spells since the 
mid-1980s, which now occurred two to four times a week.  At 
times these were very severe and caused extreme tiredness 
and weakness.  She described her dizziness as generalized 
unsteadiness and room spinning with spells that lasted from 
minutes to hours.  In May of that year, she had sustained a 
spell that was severe, with profuse sweating, weakness, 
trembling and vomiting, and had to be transported by 
ambulance to the emergency room, where she was administered 
IV fluids.  She generally had difficulty balancing, and had 
run into walls on occasion and gotten black and blue marks.  
The functional impairment was that she had to stop 
everything she was doing until the spell cleared up.  The 
condition resulted in eight times lost from work per year.  
She reported tinnitus whenever she got dizzy spells.  It 
would begin with buildup of pressure in the ears.  A head, 
nose and throat examination was completed.  For the 
Veteran's claimed condition of vertigo, the diagnosis was 
"migraine variant."  The subjective factors were dizziness.  
The objective factors were attacks of vertigo.  

Thereafter, in her June 2008 lay witness statement, the 
Veteran indicated that she had experienced dizzy spells and 
headaches for years, and had quit seeking relief because the 
medications prescribed left her feeling even dizzier and 
very lethargic.  Over the previous year or two, headaches 
had awakened her during the night.      She now used over-
the-counter medication on a weekly and sometimes daily basis 
for headaches.  According to the Veteran, she had used more 
sick days from work in the previous year and a half than the 
previous two years combined.  She indicated she had used 112 
hours of sick leave in 2007, and 48 hours already in the 
first five months of 2008.  She had attached to the 
statement copies of her time and attendance report from 2007 
to the present.  

Records of post-service treatment at a military medical 
facility indicates that on evaluation in July 2008, the 
Veteran reported that recently she had been having three to 
four headaches per week, and had been awakened by these 
headaches infrequently as well.  Headaches were described as 
a dull constant ache, sometimes bifrontal, other times just 
on top.  She denied photophobia or phonophobia.  There was 
occasional nausea, and sometimes dizziness associated with 
headaches.  Headaches were lasting anywhere from a few hours 
to a couple days.  

Upon VA examination of August 2008, the Veteran reported 
that headaches involved mostly dull global pain, sometimes 
throbbing, sometimes sharp accompanied by dizziness.  When 
headaches occurred, she was able to go to work but required 
medication.  She experienced headaches on the average of 
five times per week and they lasted for 48 hours.  The 
symptoms were often visual distortions, nausea, dizziness 
for days in a row, extreme fatigue, and buzzing in the ears.  
The symptoms described occurred as often as five days a week 
with each occurrence lasting for hours to days.  The ability 
to perform daily functions during flare-ups was usually not 
affected, if medications could be taken.  Headaches 
occasionally woke the Veteran up at night.  Dizziness 
episodes lasted about 24 to 72 hours.  She reported as 
functional impairment that vision would be compromised, and 
if at work, she would work at a markedly decreased capacity, 
and if at home would rely on bed rest.  The diagnosis was 
"migraines with dizziness."  

During VA neurological examination in December 2009, the 
Veteran stated that with respect to headaches, she had about 
two or three mild headaches per week that were not 
incapacitating, but that she did have incapacitating 
headaches about three times per year, during which she would 
either not go to work or go home only because of these 
headaches.  They were somewhat atypical of migraines and 
were not associated with photophobia or sensitivity to loud 
noise.  They might wake her up at night and there would be a 
very sharp and severe pain in the center of the head.  The 
Veteran had brief episodes of severe unsteadiness that were 
preceded by scintillations and visual distortions that would 
result in problems with general lightheadedness or 
dizziness.  She stated that she had some problem with word-
finding during these times and problems with balance, and 
that she had 10 such episodes per year and would try not to 
work during these episodes.  She also had other days during 
the year when she was missing work because of medical 
appointments related to her problems.  



Following objective physical examination and interview of 
the Veteran (the claims file was not then available for 
review), the VA examiner expressed the finding that "I tried 
to outline both the severe episodes of dizziness and 
unsteadiness and also the severe episodes of headaches but 
to try to say that the former is a manifestation of the 
latter[,] that is the unsteadiness, dizziness and 
lightheadedness is a variant of migraine and at this point 
with the information that we had on hand[,] would be merely 
speculative.  Please reschedule this patient... when the 
patient will have completed [an] electronystagmogram for 
balance studies."

In an April 2010 addendum opinion, the December 2009 
examiner indicated as follows, after having reviewed the 
claims file:

Review of records now indicates that on December 1, 
2009, that the patient had a normal ENG, there was no 
evidence of labyrinthitis dysfunction at that time.  
Based on review of all the elements within the C-file 
and her treatment records, the patient has had 
exhaustive testing and we do not establish a diagnosis 
that caused her problems of dizziness and imbalance.  
Perhaps with continued ongoing treatment, the cause of 
these symptoms will become apparent and once this 
happens then a diagnosis can be established and rated.  
The patient has a history of hypoglycemia but normal 
balance testing and normal EEG.  After exhaustive 
evaluation any attempt at this time to establish a 
medical diagnosis as cause for imbalance more likely 
than not would merely be speculative.  

The Veteran underwent an April 2012 VA audiological 
examination, following which the examiner indicated that on 
review of the claims file and evaluation of the Veteran 
there were "no objective findings to support the diagnosis 
of vestibular disequilibrium."  It was noted in this regard 
that ENT evaluation of October 2009 was normal, and ENG 
study of December 2009 also was normal, as was subsequent 
neurological evaluation.



VA outpatient records include a March 2012 clinical record 
which observed that the Veteran's typical headache involved 
waking up in the middle of the night with a headache, 
central pain, and eyes sensitive to light sometimes.  The 
headaches came on more frequently after bad dizzy spells.  

The Veteran underwent VA examination again, intended 
specifically for headaches, in June 2013.  She then reported 
having episodic dizziness, characterized as "being on a 
moving sidewalk," which caused severe gait instability and 
falls.  She also noted constant tinnitus.  These episodes 
occurred frequently, about every other day, but had 
decreased to about eight days per month since beginning 
Depakote.  She further noted the onset of headaches about 
15-20 years ago.  Headaches were bitemporal, with severe 
steady pain, and could be associated with nausea, blurred 
vision, photophobia, and phonophobia.  Headaches occurred 
about twice per week, and typically lasted two days.  
Headaches were usually incapacitating, and she estimated she 
had lost at least 12 days from work in the previous year due 
to headaches.  Depakote was used daily for headache 
prophylaxis, and aspirin or ibuprofen were taken as needed 
for headache pain.  The Veteran described her symptoms as 
constant head pain, pain on both sides of the head, pain 
worsening with physical activity, and bitemporal.  The 
Veteran also had non-headache symptoms associated with the 
headaches of nausea, sensitivity to light, sensitivity to 
sound, and changes in vision.  According to the VA 
examiner's findings, the Veteran did have characteristic 
prostrating attacks of migraine headache pain, more 
frequently than once a month.  The Veteran was also noted to 
have very frequent prostrating and prolonged attacks of 
migraine headache pain.  A brain MRI was normal, as was an 
EEG study.  The headache condition was considered to impact 
the Veteran's ability to work.  She estimated that she had 
missed at least one day from work each month in the previous 
year, often more than one day per month.  


The VA examiner then expressed the following opinion 
regarding the Veteran's pathology underlying the symptom of 
dizziness:

The Veteran states that during episodes of "dizziness," 
she is very 
unsteady on her feet, staggers, and has fallen on 
numerous occasions.      
It is more likely than not that her dizziness condition 
is a manifestation  
of Meniere's disease due to the episodic nature of her 
complaints, and  
the accompanying tinnitus.  There are no clear 
objective findings 
supporting a diagnosis of seizure disorder.  However, 
it is impossible 
to rule out the possibility of seizure disorder, even 
with a normal EEG, 
since normal routine EEG testing does not completely 
rule out the
possibility of seizure disorder. 

On further VA examination in June 2013, specifically for ear 
conditions, the examiner found as an initial matter that the 
Veteran did not now have nor had ever been diagnosed with an 
ear or peripheral vestibular condition.  The Veteran then 
stated that she would get more of an imbalance type of 
symptoms during walking which had been going on for the last 
20 years or so.  Then she was diagnosed with migraines and 
placed on medication.  According to the VA examiner, her 
dizziness was either not a true vertigo or it was not 
related to inner ear pathology.  She was not on any 
medication for dizziness.  The Veteran's treatment plan did 
not include taking medication for any diagnosed condition.  
It was further indicated that the Veteran did not have any 
findings, signs or symptoms attributable to Meniere's 
syndrome, a peripheral vestibular condition or similar 
condition.  There were no symptoms attributable to chronic 
ear infection, inflammation, cholesteatoma or similar 
condition.  A physical examination was normal.  The VA 
examiner then commented:  "There are no objective findings 
supporting a diagnosis of vestibular disorder.  [There are] 
no objective findings supporting diagnosis of Meniere's 
disease.  The Veteran does not have true dizziness.  It is 
more of an imbalance.   The Veteran's so[-]called dizziness 
is not a symptom of any other disability (other than a 
migraine).  There is no need for a medical opinion as 
dizziness (if at all) is not a diagnosis, only a symptom."

Having reviewed the medical evidence on point, and in light 
of the applicable rating criteria, the Board sees fit to 
grant separate disability ratings for the migraine and 
vertigo components of service-connected disability instead 
of a single 30 percent rating, thereby awarding an increased 
evaluation overall for this condition.  In so finding, the 
Board makes two essential factual determinations - (1) that 
the Veteran has sufficient symptomatology of the migraine 
headaches themselves as to meet the requirements for a 
compensable evaluation, as of the most recent VA 
Compensation and Pension examination; and (2) that the 
vertigo she has demonstrated is the direct result of a 
distinct and objectively diagnosed pathology, rather than 
being completely symptomatic of the headaches.  These 
determinations warrant the partial grant of the Veteran's 
increased disability rating claim.

Regarding the first aforementioned factual finding, whereas 
previously the RO did not recognize a separate evaluation 
for headaches, the case circumstances presently substantiate 
this outcome.  As indicated pursuant to the applicable 
rating criteria under 38 C.F.R. § 4.124a, Diagnostic Code 
8100, the assignment of any compensable rating for migraines 
depends on the relative frequency and severity of 
characteristic prostrating attacks.  Whereas the Veteran has 
experienced headache symptomatology all along, only recently 
has this been definitively documented to involve actual 
prostrating attacks.  Earlier descriptions involved pain, 
frequency of once a week or more, and intermittent 
limitation of vision.  As recently as December 2009, the 
Veteran had about two or three mild headaches per week that 
were not incapacitating, and incapacitating headaches 
occurred about three times per year.  It is as of the June 
2013 VA examination that the Veteran clearly had migraines 
with characteristic prostrating attacks occurring on an 
average once a month over the previous several months, which 
directly corresponds to a 30 percent rating under Diagnostic 
Code 8100.  Hence, the criteria for a 30 percent rating for 
headaches were met as of June 14, 2013 (the date of 
examination).  As to potential assignment of the highest 50 
percent evaluation under Diagnostic Code 8100, this does not 
apply.  The Veteran may have been noted to experience "very 
frequent completely prostrating" headaches, however, she did 
not experience "severe economic inadaptability" inasmuch as 
fortunately she largely retained her working capacity, 
missing on average no more than a few days a month from her 
job.  Overall, the criteria for a 30 percent rating based on 
headaches were met as of June 14, 2013.

The preceding notwithstanding, the evidence substantiating a 
30 percent rating for migraine headaches does not 
automatically warrant a separate compensable evaluation, 
given that the original 30 percent evaluation for service-
connected disability based on vertigo (when headaches were 
rated together with this manifestation of dizziness) must 
also have its own compelling grounding in the VA rating 
schedule.  If the original grant of 30 percent was 
unsupported, the Board could not add a separate rating for 
additional symptomatology from the same service-connected 
disability.  Without a clearly diagnosed independent 
pathology for vertigo, there is no basis for recovery, given 
that VA legally cannot award separate disability ratings for 
the same "overlapping" symptomatology.  See 38 C.F.R. § 
41.14 (providing that as to assignment of separate ratings, 
under VA's "anti-pyramiding rule," the evaluation of the 
same manifestation under different diagnoses is to be 
avoided).  See also Esteban v. Brown, 6 Vet. App. 259, 262 
(1994).  The Board does not question the RO's assigned 30 
percent evaluation in effect for headaches with dizziness 
(only on the basis of vertigo) all along - that is a settled 
matter.  However, there is a legitimate inquiry into whether 
the Veteran has an actual, concrete, diagnosable disability 
of vertigo, or whether instead, there is merely some 
dizziness during headache episodes that is not its own 
standalone condition.  Indeed, Diagnostic Code 6204 for 
rating peripheral vestibular disorders also imposes a 
similar requirement, necessitating "objective findings" 
before dizziness is compensable.

Based on review of the complete evidence, however, and with 
application of VA's benefit-of-the-doubt doctrine, the Board 
will accept that the Veteran has vertigo as the consequence 
of Meniere's disease, a distinct identifiable and objective 
pathology.  The opinion of the June 2013 VA neurological 
examiner substantiates this, noting the contemporaneous 
presence of tinnitus, indicating Meniere's disease as the 
disorder.  While there are numerous contrary opinions of 
record that discount such a diagnosis (considering dizziness 
as symptomatic of intermittent headache exacerbations), 
resolving all reasonable doubt in the Veteran's favor on 
this 


material issue, Meniere's disease is accepted as the proper 
clinical diagnosis.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. 
§§ 3.102, ,4.3.  The Board notes also the Veteran's repeated 
subjective reports that she can experience the dizziness 
episodes without a migraine, suggesting that the two 
conditions are not always associated.  There is enough 
reason to make the next key factual determination in this 
case, that the Veteran has Meniere's disease, and this 
supports the existing 30 percent rating since the October 6, 
2003 effective date of service connection.  

The Board further observes here that, while literally 
Meniere's disease is rated under Diagnostic Code 6205, the 
Veteran does not have any cognizable hearing loss (for VA 
purposes under 38 C.F.R. § 3.385), and therefore the 
appropriate rating code remains Diagnostic 6204 for 
peripheral vestibular disorders, under which the maximum 
schedular evaluation is 30 percent.  

Consequently, the Board may award the 30 percent separate 
rating for migraine headaches effective June 14, 2013, 
without concern for awarding dual ratings for overlapping 
symptomatology under 38 C.F.R. § 4.14, given that the 
Veteran has been found to have the distinct condition of 
Meniere's disease.  Whether headaches may have played a role 
in causing Meniere's disease, or even are sometimes 
associated with dizziness episodes, is immaterial to this 
case.  It is determinative that there is sufficient 
competent evidence of objective pathology, as well as 
distinct symptomatology underlying each 30 percent 
disability rating.

Apart from the VA rating schedule, the potential application 
of other provisions of Title 38 of the Code of Federal 
Regulations also have been considered, including 38 C.F.R. § 
3.321(b)(1), which provides procedures for assignment of an 
extra-schedular evaluation.  Schafrath v. Derwinski, 1 Vet. 
App. 589, 593 (1991).

Ordinarily, the VA Rating Schedule will apply unless there 
are exceptional or unusual factors that would render 
application of the schedule impractical.  See Fisher v. 
Principi, 4 Vet. App. 57, 60 (1993).



The question of an extra-schedular rating is a component of 
a claim for an increased rating.  See Bagwell v. Brown, 9 
Vet. App. 337, 339 (1996). And although the Board may not 
assign an extra-schedular rating in the first instance, it 
must specifically adjudicate whether to refer a case for 
extra-schedular evaluation when the issue either is raised 
by the claimant or reasonably raised by the evidence of 
record.  Barringer v. Peake, 22 Vet. App. 242 (2008).

In Thun v. Peake, 22 Vet. App. 211 (2008), the Court 
articulated a three-step inquiry for determining whether a 
Veteran is entitled to an extra-schedular rating.  First, 
the Board must determine whether the evidence presents such 
an exceptional disability picture that the available 
schedular evaluations for that service-connected disability 
are inadequate.  Second, if the schedular evaluation is 
found inadequate because it does not contemplate the 
claimant's level of disability and symptomatology, the Board 
must determine whether the claimant's disability picture 
exhibits other related factors such as marked interference 
with employment or frequent periods of hospitalization.  
Third, if the rating schedule is inadequate to evaluate a 
Veteran's disability picture and that picture has attendant 
thereto related factors, then the case must be referred to 
the Under Secretary for Benefits or the Director of the 
Compensation and Pension Service to determine whether, 
to accord justice, the Veteran's disability picture requires 
the assignment of an extraschedular rating. 

In this case, there initially is no basis to find that the 
Veteran's service-connected migraine headaches and vertigo 
(dizziness) present such an exceptional disability picture 
that the applicable schedular criteria are inadequate, 
particularly as the rating criteria are thorough, and she 
does not manifest or describe symptomatology outside of 
those criteria.  The rating criteria premised upon severity 
and frequency of headaches, as well as extent of any severe 
economic inadaptability, fairly encompasses the severity of 
this condition.  To the extent she additionally experiences 
the condition of Meniere's disease or its effects, primarily 
manifested in the way of vertigo or imbalance or dizziness 
of sorts, this is the basis for the award of the separate 
rating in this decision, so she is receiving additional 
compensation for this.

Thus, the Board cannot conclude her condition is consistent 
with an exceptional disability picture as to render the 
schedular rating criteria inadequate.  The first stage of 
the standard for determining availability of an extra-
schedular rating not having been met, the potential 
application of the next two steps becomes a moot issue.  In 
the absence of the evidence of such factors, the Board is 
not required to remand this case to the RO for the 
procedural actions outlined in § 3.321(b)(1).  
See Bagwell v. Brown, 9 Vet. App. 237, 238-9 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

For these reasons and bases, the Board is granting the claim 
for an increased rating in part, awarding a separate rating 
for migraine headaches of 30 percent as of June 14, 2013.  
This determination takes into full account the potential 
availability of a "staged" rating based upon incremental 
increases in severity of the service-connected disability 
during the pendency of this claim under review.  And the 
fact that she is receiving this separate rating, so 
additional compensation, as of that date is tantamount to 
"staging" the rating for her disability.  See Fenderson, 12 
Vet. App. at 125-26.  The preponderance of the evidence is 
against any more favorable outcome.  38 U.S.C.A. § 5107(b); 
38 C.F.R. § 4.3.  See also Gilbert v. Derwinski, 1 Vet. App. 
49, 55 (1990).




ORDER

The claim for an initial rating higher than 30 percent for 
this disability - including when considering it as vertigo 
associated with Meniere's disease - is denied.  

However, the criteria are met for a separate 30 percent 
rating for the migraines from June 14, 2013, onwards.



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


